Exhibit 10.1


SECOND AMENDMENT TO CREDIT AND GUARANTEE AGREEMENT
SECOND AMENDMENT TO CREDIT AND GUARANTEE AGREEMENT (this “Agreement” or the
“Amendment”) dated as of January 9, 2017 relating to the Credit and Guarantee
Agreement dated as of January 6, 2016 (as amended, restated, amended and
restated, supplemented, waived or otherwise modified from time to time prior to
the date hereof, the “Existing Credit Agreement” and the Existing Credit
Agreement as modified by this Amendment, the “Amended Credit Agreement") among
Kraton Polymers LLC, a Delaware limited liability company (the “Borrower”),
Kraton Corporation (formerly, Kraton Performance Polymers, Inc.), a Delaware
corporation (“Parent”), certain subsidiaries of Parent, as Guarantors, the
Lenders party thereto from time to time and Credit Suisse AG, Cayman Islands
Branch, as Administrative Agent (in such capacity, the “Administrative Agent”)
for the Lenders. . Capitalized terms used in this Agreement and not otherwise
defined herein have the respective meanings assigned thereto in the Existing
Credit Agreement.
RECITALS:
WHEREAS, the Borrower has requested that Deutsche Bank Securities Inc., Credit
Suisse Securities (USA) LLC and Nomura Securities International, Inc.
(collectively, the “Lead Arrangers”) arrange Replacement Term Loans in an
aggregate principal amount of $1,278,000,000.00 (“Replacement Term Loans”)
pursuant to Section 10.5(f) of the Existing Credit Agreement (the “Replacement
Term Loan Financing”), the net proceeds of which will be used to make a
voluntary prepayment in full of the balance of the aggregate principal amount of
the Loans outstanding on the Second Amendment Effective Date (as defined below),
together with accrued interest thereon (such amounts collectively, the “Term
Loan Repayment Amount”); and
WHEREAS, the institution listed on Schedule I hereto as a Replacement Term
Lender (the “Replacement Term Lender”) (i) has agreed, on the terms and
conditions set forth herein and in the Existing Credit Agreement, to provide the
amount of the Replacement Term Loans set forth opposite its name under the
heading “Replacement Term Loan Commitment” on Schedule I hereto (the
“Replacement Term Loan Commitments”) and (ii) by executing a signature page to
this Agreement, approves of the amendments to the Existing Credit Agreement as
set forth in Section 3 of this Agreement.
WHEREAS, each existing Term Lender that executes and delivers a consent in the
form of the Lender Consent attached to the Election Notice Memorandum (as
defined in the Cashless Roll Letter (as defined below)) posted to the Lenders (a
“Lender Consent”) as a Lender of Initial Term Loans will be deemed (i) to have
agreed to the terms of this Amendment and the Amended Credit Agreement, (ii) to
have agreed to exchange (as further described in the Lender Consent) the
Allocated Amount (as defined in the Cashless Settlement of Existing Term Loans
letter, dated January 9, 2017 (the “Cashless Roll Letter”), by and among the
Borrower and the Administrative Agent) of its existing Initial Term Loans for
Replacement Term Loans in an equal principal amount, and (iii) upon the Second
Amendment Effective Date to have exchanged (as further described in the Lender
Consent) the Allocated Amount of its existing Initial Term Loans for Replacement
Term Loans in an equal principal amount, which will be





--------------------------------------------------------------------------------

Exhibit 10.1


effectuated either by exercising a cash-less exchange option or through a cash
settlement option selected by such Lender in its Lender Consent.
NOW, THEREFORE, the parties hereto therefore agree as follows:





--------------------------------------------------------------------------------

Exhibit 10.1


SECTION 1.        References. The rules of construction specified in Section 1.3
of the Existing Credit Agreement also apply to this Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Existing Credit Agreement shall, after this Agreement becomes
effective, refer to the Amended Credit Agreement.


SECTION 2.        Replacement Term Loans.


(a)Subject to the terms and conditions set forth herein, the Replacement Term
Lender agrees to make a (i) Replacement Term Loan to the Borrower on the Second
Amendment Effective Date in a principal amount not to exceed its Replacement
Term Loan Commitment. Unless previously terminated, the Replacement Term Loan
Commitments shall terminate at 5:00 p.m., New York City time, on the Second
Amendment Effective Date.


(b)With effect from the Second Amendment Effective Date, the Replacement Term
Loans shall be “Initial Term Loans” and the Replacement Term Lender shall be a
Lender with outstanding Initial Term Loans under the Amended Credit Agreement.


SECTION 3.        Amendments to Credit Agreement.


Effective as of the Second Amendment Effective Date, the Existing Credit
Agreement is hereby amended as follows:
(a)Section 1.1 of the Existing Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any





--------------------------------------------------------------------------------

Exhibit 10.1


person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Second Amendment” means the Second Amendment to Credit and Guarantee Agreement,
dated as of January 9, 2017 among the Borrower, Parent, the other Credit Parties
party thereto, the Lenders party thereto and the Administrative Agent.
“Second Amendment Effective Date” means the first date when each of the
conditions under Section 6 of the Second Amendment have been met.
(b)    The definition of “Applicable Margin” in Section 1.1 of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“Applicable Margin” means (a) with respect to the Initial Term Loans that are
Eurocurrency Rate Loans, 4.00% per annum and; and (b) with respect to Initial
Term Loans that are Base Rate Loans, 3.00% per annum; and (c) with respect to
any Additional Loan of any Class, the rate or rates per annum specified in the
applicable Refinancing Amendment, Incremental Facility Amendment or Extension
Amendment.”


(c)      The definition of “Closing Date” in Section 1.1. of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“Closing Date” means January 6, 2016”.
(d)     The definition of “Restricted Junior Payment” in Section 1.1 of the
Existing Credit Agreement is hereby amended and restated in its entirety as
follows:
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any Equity Interests of Parent, Borrower or any of
their respective Subsidiaries now or hereafter outstanding, except a dividend
payable solely in Qualified Equity Interests, (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any Equity Interests of Parent, Borrower or any of their
respective Subsidiaries now or hereafter outstanding, (iii) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire Equity Interests of Parent, Borrower or any of their
respective Subsidiaries now or hereafter outstanding and (iv) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in‑substance or legal defeasance),
sinking fund or similar payment with respect to, any Junior Indebtedness, other
than in clauses (ii), (iii) and (iv), solely in the exchange for Qualified
Equity Interests or, in the case of clause (iv), solely in connection with any
refinancing of such Indebtedness permitted under clause 6.01(m).”





--------------------------------------------------------------------------------

Exhibit 10.1


(e)     Section 2.10(b) of the Existing Credit Agreement is hereby amended by
deleting the phrase “prior to the date that is 12 months after the Closing Date”
and replacing it with the phrase “prior to the date that is six (6) months after
the Second Amendment Effective Date”.
(f)     Schedules 4.1 and 4.2 are hereby amended as set forth in Exhibit A
attached hereto.
(g)     Section 10 of the Credit Agreement is hereby amended by adding the
following Section 10.28 as follows:
“Section 10.28 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
a.the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


b.the effects of any Bail-in Action on any such liability, including, if
applicable:


i.a reduction in full or in part or cancellation of any such liability;


ii.a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or


iii.the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.”


SECTION 4.        Certain Agreements.


(a)The parties hereto hereby agree that, for all purposes under the Amended
Credit Agreement and the other Credit Documents, (i) the Replacement Term Loans
will constitute Loans and Initial Term Loans and the term loan facility extended
hereunder, the Initial Term Facility and (ii) the Replacement Term Lender will
each be a Lender and a Term Lender.
(b)The parties hereto hereby agree that Lead Arrangers hereunder, in their
capacity as such, shall be deemed to constitute Arrangers under the Amended
Credit Agreement and the other Credit Documents.







--------------------------------------------------------------------------------

Exhibit 10.1


SECTION 5.        Representations of the Borrower. The Borrower represents and
warrants that:


(a)    the representations and warranties set forth in the Credit Documents are
true and correct in all material respects (or in all respects where qualified by
materiality or Material Adverse Effect) on and as of the Second Amendment
Effective Date after giving effect hereto with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date);


(b)    no Event of Default or Default shall exist immediately prior to or after
giving effect to the transactions contemplated hereunder;


(c)    immediately after giving effect to the transactions contemplated
hereunder on the Second Amendment Effective Date, (i) the sum of debt and other
liabilities (including contingent liabilities) of Parent and its Subsidiaries,
taken as a whole, does not exceed the present fair saleable value of Parent and
its Subsidiaries, taken as a whole, and the present assets of Parent and its
Subsidiaries, taken as a whole; (ii) the capital of Parent and its Subsidiaries,
taken as a whole, is not unreasonably small in relation to their business as
contemplated to be conducted after the Second Amendment Effective Date and the
consummation of the transactions hereunder; and (iii) Parent and its
Subsidiaries, taken as a whole, have not incurred and do not intend to incur, or
believe (nor should it reasonably believe) that they will incur, debts and
liabilities (including contingent liabilities) beyond their ability to pay such
debts and liabilities as they become due (whether at maturity or otherwise). For
purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standards No. 5).


SECTION 6.        Conditions. This Agreement shall become effective as of the
first date (the “Second Amendment Effective Date”) when each of the following
conditions shall have been satisfied:


(a)    the Administrative Agent (or its counsel) shall have received from each
Credit Party, the Replacement Term Lender and the Administrative Agent (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence reasonably satisfactory to the Administrative Agent (which may include
facsimile or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement or a
Lender Consent;


(b)    the Administrative Agent shall have received (i) any required notice of
prepayment of Loans pursuant to Section 2.10(a) of the Existing Credit Agreement
and (ii) any required notice of borrowing of Replacement Term Loans pursuant to
Section 2.1(b) of the Existing Credit Agreement; provided, in each case, that
such notice of prepayment and notice of borrowing shall be delivered in
accordance the time periods specified in Sections 2.10(a) and 2.1(b), as





--------------------------------------------------------------------------------

Exhibit 10.1


applicable, of the Existing Credit Agreement or such shorter period as the
Administrative Agent may agree;
(c)the representations and warranties set forth in Section 5 above shall be true
and correct as of the Second Amendment Effective Date;


(d)the Administrative Agent shall have received a certificate, dated the Second
Amendment Effective Date and executed by a Responsible Officer of the Borrower
Representative, confirming the accuracy of the representations and warranties
set forth in Section 5 above;


(e)The Administrative Agent shall have received a solvency certificate in the
form of Exhibit K attached to the Existing Credit Agreement from the chief
financial officer of the Borrower that shall certify as to the solvency of
Parent and its Subsidiaries (on a consolidated basis) after giving effect to the
transactions contemplated hereunder;


(f)Administrative Agent and Arrangers shall have received a duly executed letter
of direction from the Borrower addressed to Administrative Agent and Arrangers,
directing the disbursement on the Second Amendment Effective Date of the
proceeds of the Refinanced Term Loans made on such date;


(g)Agents and Lenders shall have received an executed copy of the customary
written opinion of Cleary Gottlieb Steen & Hamilton LLP, counsel for the Credit
Parties, and Young Conaway Stargatt & Taylor LLP, local Delaware counsel for the
Credit Parties, in each case, addressed to Agents and Lenders, dated as of the
Second Amendment Effective Date and otherwise in form and substance reasonably
satisfactory to Administrative Agent and Arrangers (and each Credit Party hereby
instructs such counsel to deliver such opinion to Agents and Lenders);


(h)the Administrative Agent shall have received customary closing certificates
and documentation consistent with those delivered on the Closing Date and such
additional customary documents and filings as the Administrative Agent may
reasonably require to assure that the Replacement Term Loans contemplated hereby
are secured by the Collateral;


(i)the payment of the Term Loan Repayment Amount by the Borrower to the
Administrative Agent for the accounts of the existing Term Lenders, as a
voluntary prepayment in full of the Loans outstanding on the Second Amendment
Effective Date, shall occur simultaneously with the Borrowing of the Replacement
Term Loans;


(j)Borrower shall have paid to Lenders, Agents and Arrangers the fees payable on
the Second Amendment Effective Date referred to in Section 2.8 of the Amended
Credit Agreement and all expenses payable pursuant to Section 10.2 of the
Amended Credit Agreement or pursuant any other letter agreement with the
Arrangers which have accrued to or are otherwise payable on the Second Amendment
Effective Date, in each case to the extent Borrower has received invoices
therefor at least three Business Days prior to the Second Amendment Effective
Date;







--------------------------------------------------------------------------------

Exhibit 10.1


(k)no later than three Business Days in advance of the Second Amendment
Effective Date, the Replacement Term Lender shall have received all
documentation and other information reasonably requested by it in writing at
least ten days in advance of the Second Amendment Effective Date, which
documentation or other information is required by regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.


SECTION 7.        Waivers. Solely in connection with the borrowing of the
Replacement Term Loans on the Second Amendment Effective Date and the voluntary
prepayment in full of the Loans in connection therewith, each of the Lenders
party hereto hereby waive any required notice of prepayment of Loans pursuant to
Section 2.10(a) of the Existing Credit Agreement.


SECTION 8.        Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York,
without regard to any principle of conflicts of laws principles thereof.


SECTION 9.        Confirmation of Guaranties and Security Interests. By signing
this Agreement, each Credit Party hereby confirms that (i) the obligations of
the Credit Parties under the Existing Credit Agreement as modified hereby
(including with respect to the Replacement Term Loans) and the other Credit
Documents (x) are entitled to the benefits of the guarantees and the security
interests set forth or created in the Existing Credit Agreement, Pledge and
Security Agreement and the other Credit Documents and (y) constitute Obligations
and (ii) notwithstanding the effectiveness of the terms hereof, the Guarantee,
the Pledge and Security Agreement and the other Credit Documents are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects. Each Credit Party ratifies and confirms that all Liens granted,
conveyed, or assigned to any Agent by such Person pursuant to each Credit
Document to which it is a party remain in full force and effect, are not
released or reduced, and continue to secure full payment and performance of the
Obligations as increased hereby.


SECTION 10.    Consent. The Borrower and the Administrative Agent hereby consent
to the assignment of any Replacement Term Loans held by the Replacement Term
Lender on the date hereof; provided, that the Borrower consents to such
assignment only to the extent that the amount and relevant assignee of each such
assignment has been disclosed by the Administrative Agent to the Borrower on or
prior to the date hereof.


SECTION 11.        Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents constitute the entire agreement among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
by email as a “.pdf” or “.tif” attachment shall be effective as delivery of a
manually executed counterpart of this Agreement.





--------------------------------------------------------------------------------

Exhibit 10.1




SECTION 12.    Miscellaneous. This Agreement shall constitute a Credit Document
for all purposes of the Existing Credit Agreement. The Borrower shall pay all
reasonable fees, costs and expenses of the Administrative Agent as agreed to
between the parties incurred in connection with the negotiation, preparation and
execution of this Agreement and the transactions contemplated hereby (in the
case of any such fees and reasonable out-of-pocket expenses incurred in
connection with this Agreement or the Term Loan Refinancing, subject to any
agreed-upon limits contained in any letter agreement with the Administrative
Agent or its affiliates entered into in connection with this Agreement or the
Term Loan Refinancing). The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or the Administrative Agent under any
of the Credit Documents, nor constitute a waiver of any provision of any of the
Credit Documents.


SECTION 13.    Incorporation. Sections 10.15 and 10.16 of the Existing Credit
Agreement, relating to, among other things, jurisdiction, waiver of jury trial,
venue, forum and service of process, are hereby incorporated and shall apply to
the parties hereto mutatis mutandis, to the same extent as if fully set forth
herein.


[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------

Exhibit 10.1


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
KRATON POLYMERS LLC


By:
    /s/ Steven E. Tremblay    

Name: Steven E. Tremblay
Title:
Executive Vice President and

Chief Financial Officer




PARENT


KRATON CORPORATION


By:
    /s/ Steven E. Tremblay    

Name: Steven E. Tremblay
Title:
Executive Vice President and

Chief Financial Officer




GUARANTORS


ELASTOMERS HOLDINGS LLC


By:
    /s/ Steven E. Tremblay    

Name: Steven E. Tremblay
Title:
Executive Vice President and

Chief Financial Officer




KRATON POLYMERS U.S. LLC


By:
    /s/ Steven E. Tremblay    

Name: Steven E. Tremblay
Title:
Executive Vice President and

Chief Financial Officer




ARIZONA CHEMICAL COMPANY, LLC


By:
    /s/ Steven E. Tremblay    

Name: Steven E. Tremblay
Title:
Executive Vice President and

Chief Financial Officer





--------------------------------------------------------------------------------

Exhibit 10.1


KRATON POLYMERS CAPITAL CORPORATION


By:
    /s/ Steven E. Tremblay    

Name: Steven E. Tremblay
Title:
Executive Vice President and

Chief Financial Officer




AZ CHEM INTERMEDIATE LP


By:    AZ Chem Partners I, LLC its general partner
By:    AZ Chem Holdings LP, its sole member
By:    AZ Chem Partner II LLC, its general partner
By:    Kraton Polymers LLC, its sole member
        
By:
    /s/ Steven E. Tremblay    

Name: Steven E. Tremblay
Title:
Executive Vice President and

Chief Financial Officer




AZ CHEM US HOLDINGS INC.


By:
    /s/ Steven E. Tremblay    

Name: Steven E. Tremblay
Title:
Executive Vice President and

Chief Financial Officer




AZ CHEM US INC.


By:
    /s/ Steven E. Tremblay    

Name: Steven E. Tremblay
Title:
Executive Vice President and

Chief Financial Officer















--------------------------------------------------------------------------------

Exhibit 10.1


AZ CHEM HOLDINGS LP


By:    AZ Chem Partner II LLC, its general partner
By:    Kraton Polymers LLC, its sole member


By:
    /s/ Steven E. Tremblay    

Name: Steven E. Tremblay
Title:
Executive Vice President and

Chief Financial Officer




AZ CHEM PARTNERS I LLC


By:    AZ Chem Holdings LP, its sole member
By:
AZ Chem Partners II LLC, its general partner

By:    Kraton Polymers LLC, its sole member
        
By:
/s/ Steven E. Tremblay    

Name: Steven E. Tremblay
Title:
Executive Vice President and

Chief Financial Officer




AZ CHEM PARTNERS II LLC


By:
Kraton Polymers LLC, its sole member



By:
    /s/ Steven E. Tremblay    

Name: Steven E. Tremblay
Title:
Executive Vice President and

Chief Financial Officer


    





--------------------------------------------------------------------------------

Exhibit 10.1




ADMINISTRATIVE AGENT


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent


By:
/s/ Vipul Dhadda    

Name:
Vipul Dhadda

Title:
Authorized Signatory



By:
/s/ Karim Rahimtoola    

Name:
Karim Rahimtoola

Title:
Authorized Signatory








--------------------------------------------------------------------------------

Exhibit 10.1




DEUTSCHE BANK AG NEW YORK BRANCH, as Replacement Term Lender


By:
/s/ Marcus Tarkington    

Name:
Marcus Tarkington

Title:
Director



By:    /s/ Dusan Lazarov    
Name:    Dusan Lazarov
Title:     Director





